REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/12/2022 has been entered.  Claims 9, 12-15, 17-19 have been cancelled.  Claims 1-8, 10-11, 16, 20-22 are pending in this Office action.
Allowable Subject Matter
Claims 1-8, 10-11, 16, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an ultra-wideband (UWB) beam forming system, comprising: beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements, wherein the plurality of radiating elements arranged in the circular, cylindrical, conical, spherical, or multi-faceted array are one set of multiple sets of radiating elements forming multiple rings with different radii- wherein the one or more TRIUNs are configured to generate a directional radiation pattern by turning on a selected group of radiating elements that form an arc of the circular, cylindrical, conical, spherical, or multi-faceted array and turn off other radiating elements that form a remainder of the circular, cylindrical, conical, spherical, or multi-faceted array; and a beamformer including one or more transformable reconfigurable integrated units (TRIUNs) configured to independently control individual radiating elements or groups of radiating elements of the plurality of radiating elements, wherein the beamformer is configured in a mixer-based transceiver topology with local oscillator (LO) or intermediate frequency (IF) phase shifting; wherein the beamformer includes an IF combiner radio frequency integrated circuit (RFIC); wherein output signals from the IF combiner RFIC are one or phase shifted or time delayed and then mixed with LO signals to generate IF based phase shifted output signals, wherein the IF based phase shifted output signals are gain-adjusted and output by the plurality of radiating elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
August 26, 2022